Sognier, Judge.
Household Finance Corporation sued A. R. Moore on a loan contract governed by the Georgia Industrial Loan Act (GILA) Code Ann. Chapter 25-3. Moore answered, claiming the contract is void because of a violation of the GILA. Household Finance’s motion for summary judgment was granted by the trial court and Moore appeals.
Appellant contends that the trial court erred in granting appellee’s motion for summary judgment because the loan fee on the note was excessive under the holding in Consolidated Credit Corp. v. Peppers, 144 Ga. App. 401 (240 SE2d 922) (1977), and the contract was void as a matter of law. The total payback figure on the contract in question is $2,880; the interest is $543.48; and the maintenance charge on the loan for 36 months is $72. Calculating the loan fee pursuant to the provisions of Code Ann. § 25-315 (b), the maximum amount to be charged is $114.58. Appellee charged a loan fee of $136.32 which is clearly excessive. See Lee v. Beneficial Fin. Co., 159 Ga. App. 205 (282 SE2d 770) (1981).
*340Decided November 10, 1981.
Victor Hawk, for appellant.
Daniel J. Craig, for appellee.
Appellee argues that Peppers is not applicable because it should not be applied retroactively. Financeamerica Corp. v. Drake, 154 Ga. App. 811 (270 SE2d 449) (1980). Peppers was decided on December 5, 1977; the contract in the instant case was entered into on December 16,1977. Thus, Peppers applies to this case and it was error for the trial court to fail to consider the violation of the GILA in granting appellee’s motion for summary judgment. Accordingly, the case is remanded to the trial court for consideration of the amount owed on the contract in light of the decisions in Lee, supra; Southern Discount Co. v. Ector, 246 Ga. 30 (268 SE2d 621) (1980); and Moore v. Beneficial Fin. Co., 158 Ga. App. 535 (281 SE2d 293) (1981).

Judgment reversed.


Shulman, P. J., and Birdsong, J., concur.